Citation Nr: 1426320	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for the service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), currently evaluated at 70 percent disabling.



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to February 2002 and November 2003 to May 2005.  This included deployment to Iraq from March 2004 to March 2005; he earned the Combat Infantryman's Badge for his service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO.  During the course of the appeal, the RO in North Little Rock took jurisdiction of the matter.

In December 2013, this matter was remanded by the Board for further development.  Development has been completed, and the case has since returned to the Board for the purpose of appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS), which is the electronic claims processing system.  The Board notes that there are additional submissions of lay statements that have been added to the record.  

Given the favorable action taken hereinbelow, prior RO consideration or obtaining a waiver of review of the evidence is unnecessary.



FINDING OF FACT

The symptoms of the service-connected PTSD are shown to be productive of a disability picture that more nearly approximated that of total occupational and social impairment for the period of the appeal.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a rating of 100 percent for the service-connected PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159  (2012). As the Board is granting in full the only claim being decided herein, further discussion of VCAA is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

One factor in evaluating PTSD is the Global Assessment of Functioning scale.  The scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

A global assessment of functioning score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran's behavior has been shown to be considerably balanced in demonstrating symptomatology consistent with the 70 percent criteria and 100 percent criteria for his PTSD.  

Upon VA examination in January 2009, the Veteran was shown to have demonstrated serious occupational and social impairment with deficiencies with most areas (meeting 70 percent criteria).  He had poor attention/concentration and a pressured and poor speech pattern.  His affect was constricted, blunt, and flat.  He was assigned a GAF score of 48.  

In a June 2011 statement, the Veteran stated that he had to quit his job at Walmart in 2010 as he took off too much time due to his PTSD symptoms.  He could not be in public and found himself taking all four of his anti-anxiety medication at once just to handle the stress of being at work.  

The VA treatment records show that, in September and October 2012, there were a marked change in cognition and a dramatic decline in memory.  His wife was concerned as he was forgetful of events occurring that very morning, including entire conversations that were omitted from memory.  The Veteran was shown to have limited awareness of cognition.  His GAF score was assessed as 55.  

Upon examination in January 2014, the Veteran's level of occupational and social impairment with regards to his PTSD was characterized as occupational and social impairment with reduced reliability and productivity.  

The Veteran was said to have no friends except a few veterans.  He had been unemployed since 2010 when he quit because he was about to be fired as he had problems interacting with others due to his anxiety and anger issues.  He had problems with management, the staff and the customers.  He reported filing for bankruptcy last year and being unable to drive due to his medications.  He had been prescribed daily oral medication and had a prescription for medical marijuana which helped for sleep, pain, and nightmares.  He had to smoke on a daily basis.  He demonstrated the spectrum of PTSD symptomatology, to include irritable behavior and angry outbursts with little or no provocation typically expressed as verbal or physical aggression toward people or objects.  

The PTSD symptoms were said to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He was noted to have difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The examiner commented that the Veteran did not seem to pose any threat of danger or injury to himself or others.  His relationship with his wife was strained, and he lacked motivation in obtaining employment and isolated himself from others.  He avoided engaging in social organizations and activities.  

In support of his claim, the Veteran submitted lay statements from individuals who had known him before and after his deployment to Iraq.  Consistently, they reported that he avoided any social situations and was not able to be outside of the house due to his PTSD symptoms, to include extreme hyperarousal and anxiety (panic attacks). 

The Veteran's wife submitted written testimony detailing the extent to which PTSD impacted his daily life, interfering with daily activities and function.  She states that he could not and would not go places alone or drive.  He had panic attacks in the car and when he was alone in public.  If he was in public, it had to be with minimal people or else he felt claustrophobic.  She indicated that the Veteran attempted to hold jobs, but could not because of his PTSD.  

The 2014 examination findings along with the lay testimony, in particular that showing that the Veteran was unwilling to leave home, at times demonstrated cognitive and memory impairment, did not socialize, could not hold a job due to his anger and anxiety, and was essentially renders him unemployable by the PTSD; as well as the fact that there were symptoms listed in both the 70 and 100 percent criteria, reflects that the evidence shows that the symptoms of the service-connected PTSD with MDD are productive of disability picture that more closely resembles that of total occupational and social impairment.

In resolving all reasonable doubt in the Veteran's favor, a 100 percent rating is warranted.  38 U.S.C.A. § 5107(b).


ORDER

An increased, initial rating of 100 percent for the service-connected PTSD with MDD is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


